Dismiss and Opinion Filed September 21, 2021




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                No. 05-21-00751-CR

                 JOHN NATHANIEL THOMPSON, Appellant
                                V.
                    THE STATE OF TEXAS, Appellee

                On Appeal from the 219th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 219-83205-2021

                         MEMORANDUM OPINION
                  Before Justices Molberg, Nowell, and Goldstein
                            Opinion by Justice Molberg
      John Nathaniel Thompson filed a notice of appeal, seeking to challenge the

trial court’s “judgment rendered on August 16, 2021.” Filed with the notice of appeal

are copies of the true bill of indictment and the trial court’s docket sheet. The docket

sheet shows appellant was indicted on August 21, 2021. Four days later, the trial

court held a bond reduction hearing. According to the docket sheet, the trial court

made a “General Docket Entry” that the “bond reduction is denied.” Notably, the

docket sheet does not show appellant filed an application for a pretrial writ of habeas

corpus in this case.
      Generally, this Court has jurisdiction to consider appeals by criminal

defendants only after a judgment of conviction. Wright v. State, 969 S.W.2d 588,

589 (Tex. App.—Dallas 1998, no pet.). We do not have jurisdiction to hear

interlocutory appeals from pretrial orders regarding the denial or reduction of bond

sought by motion. Ragston v. State, 424 S.W.3d 49, 52 (Tex. Crim. App. 2014)

(courts of appeals lack jurisdiction to review interlocutory orders regarding

excessive bail or the denial of bail). Furthermore, a written order or judgment is

necessary for a defendant to perfect an appeal. See State v. Sanavongxay, 407 S.W.3d

252, 258 (Tex. Crim. App. 2012); Westbrook v. State, 753 S.W.2d 158, 159‒60 &

n.1 (Tex. Crim. App. 1988); State v. Shaw, 4 S.W.3d 875, 878 (Tex. App.–Dallas

1999, no pet.) (docket sheet entry cannot stand as order).

      Here, the trial court’s docket sheet states the bond reduction was denied but

the trial court did not sign a written order. Both the lack of a written order and the

nature of this proceeding, i.e., appealing the denial of bond reduction, deprive this

Court of jurisdiction.

      We dismiss this appeal for want of jurisdiction.



                                           /Ken Molberg//
210751f.u05                                KEN MOLBERG
Do Not Publish                             JUSTICE
TEX. R. APP. P. 47.2(b)




                                         –2–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                JUDGMENT

JOHN NATHANIEL THOMPSON,                    On Appeal from the 219th Judicial
Appellant                                   District Court, Collin County, Texas
                                            Trial Court Cause No. 219-83205-
No. 05-21-00751-CR         V.               2021.
                                            Opinion delivered by Justice
THE STATE OF TEXAS, Appellee                Molberg. Justices Nowell and
                                            Goldstein participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 21st day of September, 2021.




                                      –3–